Pope, Judge.
Appellee Georgia Higher Education Assistance Corporation for itself and as assignee of the First National Bank of Atlanta (GHEAC) brought suit on September 22, 1980 against Larry De Shazor alleging that he owed GHEAC $2,661.05 plus interest on two notes, copies of which were attached to the complaint. De Shazor denied the indebtedness, contending that he had been and was making monthly payments in the amount of $33.00, totaling $297.00, and moved to dismiss the complaint. In response to De Shazor’s request, GHEAC filed discovery pleadings setting forth inter alia that certain payments totaling $297.00 had been received from him but showed by its accounts that they were not on a regular monthly basis; that no interest payment had been received since March 17, 1975; that although there was never an agreement subsequent to De Shazor’s default on these student loans for GHEAC to accept monthly payments, the $297.00 in payments were accepted in order to reduce De Shazor’s outstanding indebtedness; and that a letter dated August 17, 1979 was written to so inform De Shazor, specifically stating that GHEAC would only accept $70.00 a month as a payment agreement in lieu of instituting a suit. De Shazor’s motion to dismiss was denied and GHEAC filed a motion for summary *488judgment supported by affidavit of GHEAC’s acting supervisor of collections and based upon his own personal knowledge as to the accuracy of GHEAC’s answers and admissions. De Shazor filed no response or counter-affidavit in opposition thereto, and now appeals from the grant of this motion for summary judgment in GHEAC’s favor. De Shazor “had a duty to respond to the motion in such a way as to show there was a genuine issue of fact or suffer the grant of summary judgment.” Levine v. First Bank of Savannah, 154 Ga. App. 730, 731 (270 SE2d 20) (1980); McGregor v. First National Bank, 156 Ga. App. 521 (1) (275 SE2d 107) (1980). See also Dixie Groceries v. Albany Business Machines, 156 Ga. App. 36 (2) (274 SE2d 81) (1980).
Decided May 6, 1981.
Larry De Shazor, pro se.
Mark L. Golder, for appellee.

Judgment affirmed.


Quillian, C. J., and McMurray, P. J., concur.